The judgment of the court (Slidell, J., absent, J was pronounced by
Eustis, C. J.
The appellant, who is the widow of the deceased, asks for a reversal of a judgment for the homologation of a tableau of distribution of the effects of her husband’s succession, and a decree in her favor, allowing to her the proceeds of the slave Else and her children, which had been adjudicated to St. Pé, a mortgage creditor, by virtue of a judicial mortgage.
It appears, that she had previously obtained a judgment against her husband for the value of these slaves, which, it was alleged, the husband had sold, and had converted the proceeds of the sale, $1,500, to his own benefit. This judgment was partially satisfied, under an execution, against the husband. Her property in the slaves, must be considered as merged in the judgment thus obtained.
The judgment of St. Pé, is older than her judgment. It was recorded on the 25th October, 1840, and was reinscribed in September, 1850. It takes precedence of it as a privilege on the property of the succession, according to the evidence before us. By her judgment, her tacit mortgage relates back to January, 1846, only.
The judgment of tlje district courtis therefore affirmed, with costs.